UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2386


In Re:   JILL PARRISH,

                 Debtor.

------------------------------------

JILL PARRISH,

                 Plaintiff – Appellant,

           v.

WELLS FARGO BANK, N.A.,

                 Defendant – Appellee,

           and

WILLIAM P. MILLER,

                 Party-in-Interest,

ANITA JO TROXLER,

                 Trustee.



                             No. 14-2387


In Re:   JILL HEDGECOCK PARRISH,

                 Debtor.

------------------------------------
JILL PARRISH,

                Plaintiff – Appellant,

          v.

WILLIAM P. MILLER, Bankruptcy Administrator,

                Defendant - Appellee,

          and

ANITA JO TROXLER,

                Trustee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00856-CCE; 1:14-cv-00916-CCE; 14-10681)


Submitted:   May 15, 2015                        Decided:    May 29, 2015


Before WILKINSON and       NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jill Parrish, Appellant Pro Se.    Pamela P. Keenan, KIRSCHBAUM,
NANNEY, KEENAN & GRIFFIN, PA, Raleigh, North Carolina; Robert
Edmunds Price, Jr., UNITED STATES BANKRUPTCY ADMINISTRATOR,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

       Jill Parrish appeals the district court’s orders dismissing

her    appeals     from       the    bankruptcy          court’s     orders        granting    a

creditor relief from the automatic stay in her bankruptcy case

and    denying     her       request       for       a   hardship        discharge.          The

bankruptcy        court        subsequently              dismissed         the      underlying

bankruptcy    case       on    an    unrelated           basis    and     Parrish      has   not

appealed that dismissal.               Because the bankruptcy case has been

dismissed,       this     court      cannot          afford      Parrish     any     effective

relief.    See In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st

Cir. 1990) (“Absent a stay, the court must dismiss a pending

appeal as moot because the court has no remedy that it can

fashion    even         if     it     would          have      determined        the    issues

differently.”).         Accordingly, we deny leave to proceed in forma

pauperis and dismiss these appeals as moot.                               We dispense with

oral    argument     because         the    facts        and     legal     contentions       are

adequately    presented         in    the    materials           before    this     court     and

argument would not aid the decisional process.

                                                                                     DISMISSED




                                                 3